EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Adam Ellsworth on 3/9/2022.

1.	(Examiner  Amendment) A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising:
identifying a transit edge used for transmitting a first set of one or more packets addressed to a target network prefix;
identifying a first set of destination network prefixes for a second set of packets transmitted over the same transit edge;
determining a first plurality of geolocations associated respectively with the first set of destination network prefixes;
for each particular destination network prefix of the first set of destination network prefixes:
determining a weight associated with the particular destination network prefix based on a subset of the second set of packets transmitted to the particular destination network prefix;
estimating a geolocation, associated with a device corresponding to the target network prefix, based on (a) the first plurality of geolocations associated respectively with the first set of destination network prefixes, and (b) the weight associated with each particular destination network prefix of the first set of destination network prefixes. 

2.	(Previously Presented) The medium of Claim 1, wherein the operations further comprise:
identifying a plurality of transit edges used for transmitting the first set of one or more packets addressed to the target network prefix;
identifying a second set of destination network prefixes for a third set of packets transmitted over at least one of the plurality of transit edges;
determining a second plurality of geolocations associated respectively with the second set of destination network prefixes;
wherein the geolocation, associated with the device corresponding to the target network prefix, is estimated based further on the second plurality of geolocations associated respectively with the second set of destination network prefixes. 

3.	(Examiner  Amendment) The medium of Claim 1, wherein determining the weight associated with the particular destination network prefix further comprises: 
determining the weight associated with each particular destination network prefix of the first set of destination network prefixes based on a number of BGP peers observing packets transmitted over the transit edge that are addressed to the particular destination network prefix


4.	(Examiner  Amendment) The medium of Claim 1, wherein the operations further comprise: 
responsive to determining 
verifying the estimated geolocation for the device with latency measurements based on communication with the device.



6.	(original) The medium of Claim 1, wherein the transit edge is tagged with a transit tag by a machine-learning classifier, wherein the transit edge is selected for estimating the geolocation based on the transit tag.

7.	(original) The medium of Claim 1, wherein the estimated geolocation is a country-level geolocation. 

8.	(Examiner  Amendment) A method comprising:
identifying a transit edge used for transmitting a first set of one or more packets addressed to a target network prefix;
identifying a first set of destination network prefixes for a second set of packets transmitted over the same transit edge;
determining a first plurality of geolocations associated respectively with the first set of destination network prefixes;
for each particular destination network prefix of the first set of destination network prefixes:
determining a weight associated with the particular destination network prefix based on a subset of the second set of packets transmitted to the particular destination network prefix;
estimating a geolocation, associated with a device corresponding to the target network prefix, based on (a) the first plurality of geolocations associated respectively with the first set of destination network prefixes, and (b) the weight associated with each particular destination network prefix of the first set of destination network prefixes,
wherein the method is executed by at least one device including a hardware processor. 


identifying a plurality of transit edges used for transmitting the first set of one or more packets addressed to the target network prefix;
identifying a second set of destination network prefixes for a third set of packets transmitted over at least one of the plurality of transit edges;
determining a second plurality of geolocations associated respectively with the second set of destination network prefixes;
wherein the geolocation, associated with the device corresponding to the target network prefix, is estimated based further on the second plurality of geolocations associated respectively with the second set of destination network prefixes. 

10.	(Examiner  Amendment) The method of Claim 8, wherein determining the weight associated with the particular destination network prefix further comprises: 
determining the weight associated with each particular destination network prefix of the first set of destination network prefixes based on a number of BGP peers observing packets transmitted over the transit edge that are addressed to the particular destination network prefix


11.	(Examiner  Amendment) The method of Claim 8, wherein the operations further comprise: 
responsive to determining 
verifying the estimated geolocation for the device with latency measurements based on communication with the device.



13.	(original) The method of Claim 8, wherein the transit edge is tagged with a transit tag by a machine-learning classifier, wherein the transit edge is selected for estimating the geolocation based on the transit tag.

14.	(original) The method of Claim 8, wherein the estimated geolocation is a country-level geolocation. 

15.	(Examiner  Amendment) A system comprising:
at least one hardware processor;
the system being configured to execute operations comprising:
identifying a transit edge used for transmitting a first set of one or more packets addressed to a target network prefix;
identifying a first set of destination network prefixes for a second set of packets transmitted over the same transit edge;
determining a first plurality of geolocations associated respectively with the first set of destination network prefixes;
for each particular destination network prefix of the first set of destination network prefixes:
determining a weight associated with the particular destination network prefix based on a subset of the second set of packets transmitted to the particular destination network prefix;
estimating a geolocation, associated with a device corresponding to the target network prefix, based on (a) the first plurality of geolocations associated respectively with the first set of destination network prefixes, and (b) the weight associated with each particular destination network prefix of the first set of destination network prefixes. 


identifying a plurality of transit edges used for transmitting the first set of one or more packets addressed to the target network prefix;
identifying a second set of destination network prefixes for a third set of packets transmitted over at least one of the plurality of transit edges;
determining a second plurality of geolocations associated respectively with the second set of destination network prefixes;
wherein the geolocation, associated with the device corresponding to the target network prefix, is estimated based further on the second plurality of geolocations associated respectively with the second set of destination network prefixes. 

17.	(Examiner  Amendment) The system of Claim 15, wherein determining the weight associated with the particular destination network prefix further comprises: 
determining the weight associated with each particular destination network prefix of the first set of destination network prefixes based on a number of BGP peers observing packets transmitted over the transit edge that are addressed to the particular destination network prefix


18.	(Examiner  Amendment) The system of Claim 15, wherein the operations further comprise: 
responsive to determining 
verifying the estimated geolocation for the device with latency measurements based on communication with the device.



20.	(original) The system of Claim 15, wherein the transit edge is tagged with a transit tag by a machine-learning classifier, wherein the transit edge is selected for estimating the geolocation based on the transit tag.



REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: Claims 1-20 are allowed over the prior art of record, Kouvelas et al. ( Pub No: US 2004/0081154 A1) and  Brand et al. (Pub No: US 2015/0088972 A1).
The prior art of record does not disclose limitations of  “for each particular destination network prefix of the first set of destination network prefixes: determining a weight associated with the particular destination network prefix based on a subset of the second set of packets transmitted to the particular destination network prefix;
estimating a geolocation, associated with a device corresponding to the target network prefix, based on (a) the first plurality of geolocations associated respectively with the first set of destination network prefixes, and (b) the weight associated with each particular destination network prefix of the first set of destination network prefixes”. as recited in Applicant's claims 1-20.
Claims 1-20 of the instant application are allowed over said prior art of record.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942.  The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/Z. K./
Examiner, Art Unit 2455
/DAVID R LAZARO/Primary Examiner, Art Unit 2455